--------------------------------------------------------------------------------

Exhibit 10


COMMUNITY BANKS, INC.
LONG-TERM INCENTIVE PLAN
STOCK OPTION AGREEMENT




TO:    Melvin Pankuch   


SSN:  xxx-xx-xxxx


DATE: July 25, 2005




You are hereby granted an option, effective as of the date hereof, to purchase
3688 shares of Common Stock of Community Banks, Inc. ("CBI"), hereby designated
as Incentive Stock Options (sometimes referred to as “ISO’s”) at a price of $
27.11 per share, and 6312  shares of CBI Common Stock, hereby designated as
Non-qualified Stock Options (sometimes referred to as “NQSO’s”) at a price of
$27.11 per share, pursuant to the Community Banks, Inc. Long-Term Incentive Plan
(the "Plan") adopted by the shareholders of CBI on May 26, 1998 and effective
May 31, 1998.




VESTING OF ISO’s GRANTED JULY 25, 2005


Your ISO(s) may first be exercised on or after six months from the date of
grant, but not before that time. On and after six months from the date of grant,
your ISO(s) may be exercised for up to 100% of the total number of shares. The
ISO(s) shall terminate and shall not be exercisable after expiration of ten
years from the date of grant.


VESTING OF NQSO’s


Your NQSO(s) may first be exercised on and after six months from the date of
grant, but not before that time. On and after six months from the date of grant,
your NQSO(s) may be exercised for up to 100% of the total number of shares then
subject to the NQSO(s). 


CHANGE OF CONTROL


In the event of a "change of control" (as hereafter defined) of CBI, your option
may, from and after the date of the change in control, be exercised for up to
100% of the total number of shares then subject to the option (computed without
regard to the exercise restrictions set forth in the preceding paragraph) minus
the number of shares previously purchased upon exercise of the option (as
adjusted for stock dividends, stock splits, combinations of shares and what the
Compensation Committee deems in its sole discretion to be similar
circumstances). A "change of control" shall be deemed to have occurred upon the
happening of any of the following events:

1

--------------------------------------------------------------------------------




 
(1)
a change within a twelve month period in a majority of the members of the Board
of Directors of CBI;




 
(2)
a change within a twelve month period in the holders of more than 50% of the
outstanding voting stock of CBI; or




 
(3)
any other event deemed to constitute a "change of control" by the Compensation
Committee.



LIMITATION UPON GRANT OF ISOs 


ISOs will not be granted if the effect of the grant would be to allow you to
exercise for the first time, in any calendar year, ISOs to purchase stock having
a fair market value of more than $100,000 (determined at the date of grant).


METHOD OF EXERCISE


You may exercise your option by giving written notice to the Secretary of CBI on
forms supplied by CBI at its then principal executive office, accompanied by
payment of the option price for the total number of shares you specify that you
wish to purchase. The payment may be in any of the following forms: (i) cash,
which may be evidenced by a check (provided, that any optionee whose employment
has terminated and the estate of any deceased optionee must make payment by
certified or cashier’s check); (ii) certificates representing shares of CBI
Common Stock which will be valued by the Secretary of CBI at the fair market
value on the date of exercise, accompanied by an assignment of the stock to CBI;
or (iii) any combination thereof. Any assignment of stock shall be in a form and
substance satisfactory to the Secretary of CBI, including guarantees of
signature(s) where he/she deems such guarantees necessary or desirable.


TERMINATION


Your option will, to the extent not previously exercised by you, terminate three
years after the date on which your employment by CBI or a CBI subsidiary is
terminated other than by reason of disability (as defined in Section 105 (d) (4)
of the Internal Revenue Code of 1954, as amended (the "Code")) or death (but in
no event later than ten years from the date this option is granted). If you are
employed by a CBI subsidiary corporation, your employment shall be deemed to
have terminated on the date your employer ceases to be CBI subsidiary
corporation, unless you are on that date transferred to CBI or another CBI
subsidiary corporation. Your employment shall not be deemed to have terminated
if you are transferred from CBI to a CBI affiliate or subsidiary, or vice versa,
or from one of CBI subsidiary corporations to another CBI subsidiary
corporation.


If you die while employed by CBI or a CBI subsidiary corporation, your executor
or administrator may, at any time within one year after the date of your death
(but in no event later than ten years from the date this option is granted),
exercise the option for up to 100% of the total number of shares then subject to
the option (computed without regard to the exercise restrictions set forth in
the second paragraph hereof) minus the number of shares previously purchased
upon exercise of the option (as adjusted for stock dividends, stock splits,
combinations of shares and what the Compensation Committee deems in its sole
discretion to be similar circumstances).

2

--------------------------------------------------------------------------------



If your employment by CBI or a CBI subsidiary corporation is terminated by
reason of your becoming disabled (within the meaning of Section 105 (d) (4) of
the Code), you or your legal guardian or custodian may at anytime within one
year after the date of such termination (but in no event later than ten years
from the date this option is granted), exercise the option for up to 100% of the
total number of shares then subject to the option (computed without regard to
the exercise restrictions set forth in the second paragraph hereof) minus the
number of shares previously purchased upon exercise of the option (as adjusted
for stock dividends, stock splits, combinations of shares and what the
Compensation Committee deems in its sole discretion to be similar
circumstances). Your executor, administrator, guardian, or custodian must
present proof of his/her authority satisfactory to CBI prior to being allowed to
exercise this option.


Except with respect to your death or disability as described above, any options
exercised later than three (3) months after the date your employment by CBI or a
CBI subsidiary is terminated cannot receive ISO treatment and will be deemed
NQSOs. Further, you acknowledge and agree that CBI has encouraged you to seek
advice from a tax professional with respect to any exercise of an option or the
sale of any shares acquired through an exercise.


ADJUSTMENT


In the event of any change in the outstanding shares of CBI Common Stock by
reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion, or what the Compensation Committee deems in its sole discretion to
be similar circumstances, the number and kind of shares subject to this option
and the option price for such shares shall be appropriately adjusted in a manner
to be determined in the sole discretion of the Compensation Committee.


TRANSFERABILITY / RIGHTS PRIOR TO EXERCISE


This option is not transferable, except in the event of disability or death as
provided above. During your lifetime, this option is exercisable only by you.
Until the option price has been paid in full pursuant to due exercise of this
option and the purchased shares are delivered to you, you do not have any rights
as a stockholder of CBI. CBI reserves the right not to deliver to you the shares
purchased by virtue of the exercise of this option during any period of time in
which CBI deems, in its sole discretion, that such delivery may not be
consummated without violating a federal, state, local, or securities exchange
rule, regulation, or law.

3

--------------------------------------------------------------------------------



OTHER RESTRICTIONS


Notwithstanding anything to the contrary contained herein, this option is not
exercisable until all the following events occur and during the following
periods of time:



 
(1)
Until the Plan pursuant to which this option is granted is approved by the
stockholders of CBI;




 
(2)
Until this option and the optioned shares are approved and/or registered with
such federal, state, and local regulatory bodies or agencies and securities
exchanges as CBI may deem necessary or desirable;




 
(3)
During any period of time in which CBI deems that the exercisability of this
option, the offer to sell the shares optioned hereunder, or the sale thereof,
may violate a federal, state, local, or securities exchange rule, regulation or
law, or may cause CBI to be legally obligated to issue or sell more shares than
CBI is legally entitled to issue or sell.



The following two paragraphs shall be applicable if, on the date of exercise of
this option, the Common Stock to be purchased pursuant to such exercise has not
been registered under the Securities Act of 1933 and under applicable state
securities laws, and shall continue to be applicable for so long as such
registration has not occurred:



 
A.
The optionee hereby agrees, warrants, and represents that he/she will acquire
the Common Stock of CBI to be issued hereunder for his/her own respective
account for investment purposes only, and not with a view to, or in connection
with, any resale or other distribution of any of such shares, except as
hereafter permitted. The optionee further agrees that he/she will not at any
time make any offer, sale, transfer, pledge, or other disposition of such Common
Stock to be issued hereunder without an effective registration statement under
the Securities Act of 1933 (as amended) and under any applicable state
securities laws or an opinion of counsel for CBI to the effect that the proposed
transaction will be exempt from such registration. The optionee agrees that, as
a condition precedent to CBI obligation to permit the exercise of this option,
the optionee shall execute such instruments, representations, acknowledgments,
and agreements as CBI may, in its sole discretion, deem advisable to avoid any
violation of federal, state, local, or securities exchange rule, regulation, or
law.




 
B.
The certificates for Common Stock to be issued to the optionee hereunder shall
bear the following legend:



"The shares represented by this certificate have not been registered under the
Securities Act of 1933 (as amended) or under applicable state securities laws.
The shares have been acquired for investment and may not be offered, sold,
transferred, pledged, or otherwise disposed of without an effective registration
statement under the Securities Act of 1933 (as amended) and under any applicable
state securities laws or an opinion of counsel for the Corporation that the
proposed transaction will be exempt from such registration."

4

--------------------------------------------------------------------------------



The foregoing legend shall be removed upon registration of the legended shares
under the Securities Act of 1933 (as amended) and under any applicable state
laws or upon receipt of any opinion of counsel for CBI that said registration is
no longer required.


The sole purpose of the agreements, warranties, representations, and legend set
forth in the two preceding paragraphs is to prevent violations of the Securities
Act of 1933 (as amended) and any applicable state securities laws.


CONFLICTING TERMS
This option shall be subject to the terms of the Plan in effect on the date this
option is granted and to the terms of a certain Employment and Consulting
Agreement between CBI and you dated December 31, 2004 (“Employment Agreement”),
which terms are hereby incorporated herein by reference and made a part hereof.
In the event of any conflict between the terms of this option and the terms of
the Plan in effect on the date of this option, the terms of the Plan shall
govern. In the event of any conflict between the terms of this option and the
terms of the Employment Agreement, the terms of this option shall govern. This
option constitutes the entire understanding between CBI and you with respect to
the subject matter hereof and no amendment, supplement, or waiver of this
option, in whole or in part, shall be binding upon CBI unless in writing and
signed by the President and Chief Executive Officer of CBI This option and the
performances of the parties hereunder shall be construed in accordance with and
governed by the laws of the Commonwealth of Pennsylvania applicable to contracts
made and to be performed solely in the Commonwealth of Pennsylvania.


NO RIGHT TO CONTINUED EMPLOYMENT


Nothing in this Agreement shall confer upon the optionee any right to continue
in the employ of CBI or any of its subsidiaries, or limit in any respect the
right of CBI or any such subsidiary to terminate optionee’s employment at any
time.




ATTEST:
 
COMMUNITY BANKS, INC. 
        
  /s/ Patricia E. Hoch
 
By:
/s/ Eddie L. Dunklebarger
       
Eddie L. Dunklebarger, President 

 
5


--------------------------------------------------------------------------------